DETAILED ACTION
Claims 1, 3-5, and 7-8 are pending and examined.  Claims 1, 3-5, and 7 are currently amended.  Claims 2, 6, and 9-10 are cancelled.  
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
“start information storage unit”, “control information storage unit”, “monitoring center unit”, and “start information transmission unit”, “flight position information transmission unit”, “terrain information storage unit”, “stop position information storage unit”, and “parameter information determination unit” as recited in claims 1 and 7 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “receive”, “store”, “move”, “transmit”, “transmit”, “store”, “receive” and “acquire” respectively 
Claim 1 is also rejected because “a stop position information storage unit configured to receive the position information transmitted from the flight position information transmission unit and to store position information of a position at which the mobile robot device stops without reaching the target position” as recited is indefinite and unclear.  How does “mobile robot device stops without reaching the target position”?  What does mobile robot device in flight stop without reaching the target position?  Does it mean the operation of mobile robot device stops flying and falling from flight OR does it mean the operation of mobile robot device is modified or directed away from target position.   For examination purpose, “mobile robot device stops without reaching the target position” is interpreted as stops flying and falling from flight OR the operation of mobile robot device is modified or directed away from target position.  Appropriate correction is required.
Dependent claims 3-5, and 7-8 are rejected based on dependency on rejected base claim 1.
The following is a quotation of 35 U.S.C. §112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“first imaging unit”, “object holding unit”, “second imaging unit” as recited in claims 1, 4, and 5; furthermore “start information storage unit”, “control information storage unit”, “monitoring center unit”, and “start information transmission unit”, “flight position information transmission unit”, “terrain information storage unit”, “stop position information storage unit”, and “parameter information determination unit” as recited in claims 1 and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  “first imaging unit”, “object holding unit”, “second imaging unit” as recited in claims 1, 4, and 5 corresponds to monitoring camera 3, arm unit 3, and on-onboard camera 6 of Fig. 1 respectively.  However, the written description fails to disclose the corresponding structure, material, or acts for “start information storage unit”, “control information The disclosure is devoid of any structure that performs the function in the claims for “start information storage unit”, “control information storage unit”, “monitoring center unit”, and “start information transmission unit”, “flight position information transmission unit”, “terrain information storage unit”, “stop position information storage unit”, and “parameter information determination unit” as recited in claims 1 and 7.  Therefore, the claims 1 and 7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-8 are rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Eyhorn, US 2018/0357909 (A1). 
As to claim 1, Eyhorn teaches a monitoring system (Fig. 1 and related text; “ubject matter described in this specification can be embodied in methods for coordinating a drone approach to a landing site with an autonomous drone landing device (ADLD) that include the actions of receiving an indication that a drone has entered an airspace associated with an ADLD, the airspace being defined, in part, by a boundary. Receiving first data from a sensor of the ADLD that is configured to monitor the airspace associated with the ADLD”, ¶54) comprising:
a mobile robot device configured to autonomously move, the mobile robot device including a start information reception unit configured to receive start information to initiate a movement to a predetermined target position (Fig. 4 and related text; “methods ¶54), and a control information storage unit configured to store control information to perform a predetermined work when the mobile robot device reaches the target position (S610 of Fig. 6 discloses completion of a drone task of delivering to user; “an ADLD can include a drone charging station integrated with the landing pad so that a drone that lands at the landing pad can be recharged. For example, the charging station can be a wireless power transfer device (e.g., a wireless charging station”, ¶98);
a first imaging unit configured to acquire imaging information in a monitoring target area (“first data includes one or more images of the airspace, and determining the position of the drone with respect to the boundary of the airspace includes identifying the drone within the one or more images, and determining the position of the drone with respect to the boundary of the airspace within the one or more images”, ¶65, 54); and
a monitoring center unit including a start information transmission unit configured to transmit the start information to move the mobile robot device to the target position when an abnormality is detected in an imaging area based on the imaging information acquired by the first imaging unit (“when the ADLD receives an indication that a drone is ¶96),
wherein monitoring center unit further includes a flight position information transmission unit configured to transmit position information, a terrain information storage unit configured to store terrain information of the monitoring target area (Fig. 2B and related text, ¶127), a stop position information storage unit configured to receive the position information transmitted from the flight position information transmission unit and to store position information of a position at which the mobile robot device stops without reaching the target position (“In some implementations, the methods can include determining that an object is within a threshold distance of a landing pad associated with the ADLD, and the second data can include instructions for the drone to stop an approach to the landing pad”, ¶57; “if the ADLD detects an object within a safety area, the ADLD can instruct a descending drone to stop an approach to the landing pad”, ¶96), and an avoidance information processor configured to add avoidance information to avoid a position corresponding to the stop position information to the start information based on the stop position information and a topography information (“the ADLD can ¶96); “The drone flight data can be used to build historical profiles of the type of drone used (e.g., drone performance metrics) and the location of the flight (e.g., ground topography). In some examples, the drone flight data can be used to modify drone approach corridors (e.g., boundaries, collision avoidance protocols, etc.), ¶107).
As to claim 3, Eyhorn teaches the monitoring system wherein the mobile robot device is a drone device configured to be capable of flying (drone in Fig. 1).
As to claim 5, Eyhorn teaches the monitoring system wherein the mobile robot device includes a second imaging unit configured to acquire imaging information, and an imaging information display signal transmission unit configured to transmit a signal that enables display of the imaging information acquired by the second imaging unit on an external terminal screen (Fig. 10 and related text; on-board IR camera on robot, ¶94).
As to claim 7, Eyhorn teaches the monitoring system further comprising:
a parameter information acquisition unit configured to acquire information on a predetermined parameter obtained from within the monitoring target (Fig. 5 and related text),
wherein the monitoring center unit further includes a parameter information determination unit configured to determine whether or not the parameter information acquired by the parameter information acquisition unit satisfies a predetermined condition (Fig. 5 and related text; S508 determines whether flight plan be executed), and
wherein the start information transmission unit is configured to transmit the start information to move the mobile robot device to the target position when the parameter information determination unit determines that the acquired parameter information satisfies the predetermined condition (Fig. 5 and related text).
As to claim 8, Eyhorn teaches the monitoring system wherein the parameter information is at least one selected from temperature information, humidity information, pressure information, luminance information, volume information, color tone information, and odor information (volume of airspace, ¶21-22).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Eyhorn, US 2018/0357909 (A1) in view of Takayama et al., US 9321531 (B1).  
As to claim 4, Eyhorn teaches the monitoring system wherein the control information storage unit stores information to release the object at the target position “ADLD 320A is used by a private user to configure a landing site (e.g., target location 306) and drone approach corridor 300 for drone based object pick-up and delivery at the user's home. ADLD 320B is associated with drone approach corridor 302. ADLD 320B is an example of a business user's ADLD”, ¶148).  
Eyhorn does not explicitly teach the monitoring system wherein the mobile robot device has an object holding unit configured to hold a predetermined object and release the object at the target location. 
However, Takayama teaches a drone having a holding apparatus to hold goods and deliver the goods on board from pickup location to delivery location (Takayama: Figs. 1A and 1B).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the drone as taught by Eyhorn to include the mobile robot device having an object holding unit configured to hold a predetermined object and release the object at the target location as taught by Takayama to accommodate different tasks required by the flight plan (Eyhorn: ¶114). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUEN WONG/Primary Examiner, Art Unit 3667